 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8
                   Plaintiff,                           CASE NO. CR17-105RSL
 9
            v.                                          ORDER DENYING DEFENDANT’S
10                                                      MOTION TO STAY ORDER TO
     DANIEL NIX,                                        SELF-SURRENDER
11
                   Defendant.
12
13          This matter comes before the Court on defendant Daniel Nix’s “Motion to Stay
14   Order to Self-Surrender.” (Dkt. # 216). After reviewing defendant’s motion, the attached
15   exhibit, and the remainder of the record, the Court DENIES the motion.
16          Defendant claims he has not been provided with a notice designating a surrender
17   date or institution. The U.S. Probation Office sent a letter to defendant on December 18,
18   2018 informing defendant the U.S. Bureau of Prisons has designated Federal Correctional
19   Institution Taft Satellite Camp and to self-surrender no later than January 3, 2019 at
20   10:00 a.m. The letter is attached to this Order.
21          DATED this 3rd day of January, 2019.
22
23                                              A
                                                Robert S. Lasnik
24                                              United States District Judge
25
26
27
     ORDER DENYING DEFENDANT’S MOTION
28   TO STAY ORDER TO SELF-SURRENDER – 1
